Case 2:19-cv-03955-MWF-FFM Document 41 Filed 07/26/19 Page 1 of 5 Page ID #:1660



 1    HOWARTH & SMITH
      DON HOWARTH, (SBN 53783)
 2    dhowarth@howarth-smith.com
      SUZELLE M. SMITH, (SBN 113992)
 3    ssmith@howarth-smith.com
      PAULEEN TRUONG, (SBN 317914)
 4    ptruong@howarth-smith.com
      523 West Sixth Street, Suite 728
 5    Los Angeles, California 90014
      Telephone: (213) 955-9400
 6    Facsimile: (213) 622-0791

 7    Attorneys for Plaintiffs
      ANDREW VON OEYEN, et al.
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
      ANDREW VON OEYEN, an individual;       )   Case No. 2:19-cv-03955
 11   EMMANUEL VILLAUME, an individual;      )   MWF(FFMx)
      DAWN ERICSON, individually and as      )
 12   Trustee of the DAWN NAVARRO            )   First Amended Complaint filed:
      ERICSON TRUST; DOMINQUE NAVARRO,       )   April 30, 2019
 13   an individual; JACK SILVERMAN, an      )
      individual; CLAIRE SILVERMAN, an       )   Date Removed: May 6, 2019
 14   individual; MARIEL SANDOVAL,           )
      individually and as parent and         )   PLAINTIFFS’ REPLY IN SUPPORT OF
 15   natural guardian of S.B.S., a          )   MOTION FOR TEMPORARY RELIEF
      minor; CLIFF HIRSCH, an                )   FROM THE ORDER REQUIRING
 16   individual; GLADYS HIRSCH, an          )   SERVICE OF PROCESS OF THE
      individual; ISHC LOMPOC, LLC, a        )   OPERATIVE COMPLAINT UNTIL THE
 17   Delaware limited liability             )   COURT DECIDES WHETHER THE
      company; PAUL ROTHBARD, an             )   COMPLAINT OR AMENDED COMPLAINT
 18   individual; and CHELSEA SEGAL, an      )   IS THE OPERATIVE COMPLAINT
      individual,                            )
 19                                          )   Hearing date: August 12, 2019
                     Plaintiffs,             )
 20                                          )   Time: 10:00 a.m.
               vs.                           )
 21                                          )   Courtroom: 5A
      SOUTHERN CALIFORNIA EDISON             )
 22   COMPANY; EDISON INTERNATIONAL;         )   Assigned to the Honorable
      THE BOEING COMPANY; and DOES 1         )   Michael W. Fitzgerald
 23   through 100, inclusive,                )
                                             )
 24                  Defendants.             )
                                             )
 25                                          )
                                             )
 26                                          )

 27   / / /

 28   / / /

          PLAINTIFFS’ REPLY ISO MOTION FOR TEMPORARY RELIEF FROM ORDER
Case 2:19-cv-03955-MWF-FFM Document 41 Filed 07/26/19 Page 2 of 5 Page ID #:1661



 1         The Boeing Company (“Boeing”) filed its Response 1 to
 2    Plaintiffs’ Motion for Temporary Relief from the Order Requiring
 3    Service of Process of the Operative Complaint Until the Court
 4    Decides Whether the Complaint or Amended Complaint Is the Operative
 5    Complaint (“Motion”).     However, Boeing’s response does not address
 6    the issue raised in Plaintiffs’ Motion, and simply reasserts that
 7    its removal of the unserved complaint was proper. 2
 8         Boeing claims that it “simply removed the case based on the
 9    only complaint Plaintiffs had sent to Boeing—the original
 10   complaint.” 3   A courtesy copy of a complaint does not constitute
 11   service, especially where litigation counsel for Boeing responded
 12   that they “are not authorized to accept service of the complaint on
 13   behalf of Boeing at this time.” 4     See Murphy Bros. v. Michetti Pipe
 14   Stringing, Inc., 526 U.S. 344, 347–48 (1999) (“[W]e hold that a
 15   named defendant's time to remove is triggered by simultaneous
 16   service of the summons and complaint, or receipt of the complaint,
 17   ‘through service or otherwise,’ after and apart from service of the
 18   summons, but not by mere receipt of the complaint unattended by any
 19   formal service.”).     Had Plaintiffs’ counsel’s March 19, 2019
 20   letters enclosing a courtesy copy of the original complaint
 21   constituted service, then Boeing’s Notice of Removal, filed May 6,
 22   2019, would have been untimely by over two weeks.         28 U.S.C. §
 23   1446(b) (“The notice of removal of a civil action or proceeding
 24   shall be filed within 30 days after the receipt by the defendant,
 25   1 Southern California Edison Company and Edison International have
 26   not filed a response to Plaintiffs’ Motion or any complaint in this
      matter.
      2 Dkt. 40 at 2.
 27   3 Id.
      4 Exhibit B to the Declaration of Suzelle M. Smith (Smith Decl.),
 28
      filed concurrently herewith.
                                        2
          PLAINTIFFS’ REPLY ISO MOTION FOR TEMPORARY RELIEF FROM ORDER
Case 2:19-cv-03955-MWF-FFM Document 41 Filed 07/26/19 Page 3 of 5 Page ID #:1662



 1    through service or otherwise, of a copy of the initial pleading . .
 2    . .”).
 3         The cases cited by Boeing in its response to Plaintiffs’
 4    Motion for the proposition that “an amended complaint cannot be the
 5    operative complaint until it has been served,” 5 all involved a
 6    served original complaint and an unserved amended complaint.           They
 7    are discussed fully in Plaintiffs’ Motion to Remand papers. 6
 8    Boeing continues to misapply these cases to a situation involving
 9    both unserved original and amended complaints, in which the
 10   reasoning of those cases does not apply. 7       It is Boeing that is
 11   attempting to game the system.      On March 19, 2019, Plaintiffs’
 12   counsel sent counsel for Boeing a courtesy copy of the original
 13   complaint. 8   The next day, March 20, 2019, Boeing’s counsel
 14   acknowledged receipt of Plaintiffs’ courtesy copy and advised that
 15   they were not authorized to accept service of process. 9         Boeing
 16   then allowed the 30-day removal clock that would have started to
 17   run on March 20, 2019, had Boeing accepted service, to expire.            On
 18   April 30, 2019, with no removal by Boeing and no answer, no
 19   service, or acceptance of service, Plaintiffs filed their First
 20   Amended Complaint, which was posted for Boeing and anyone else to
 21   see on the public state court docket. 10      Only then, on May 6, 2019,
 22   less than a week later, Boeing filed its Notice of Removal
 23   selecting unilaterally the initial, superseded complaint, while
 24   both complaints were on file and no complaint could yet be
 25
      5 Dkt. 40 at 2 (emphasis in original).
 26   6 Dkt. 26-1 at 10-11 n.13; Dkt. 38 at 16-19.
      7 Dkt. 38 at 16-19.
 27   8 Smith Decl. Ex. A.
      9 Smith Decl. Ex. B.
 28   10 Smith Decl. at ¶¶ 5-6.
                                        3
          PLAINTIFFS’ REPLY ISO MOTION FOR TEMPORARY RELIEF FROM ORDER
Case 2:19-cv-03955-MWF-FFM Document 41 Filed 07/26/19 Page 4 of 5 Page ID #:1663



 1    served. 11   On this record, it is clear that Plaintiffs engaged in
 2    no “gamesmanship” whatsoever, as Boeing now asserts. 12        It is
 3    instead the actions Boeing has taken that undermine the policy of
 4    state and federal courts in California, allowing liberal amendment
 5    to correct or clarify pleadings, and that give every indication of
 6    trying to game the system.      Cloud v. Northrop Grumman Corp., 67
 7    Cal. App. 4th 995, 1006 (1998) (“California allows great liberality
 8    in the amendment of pleadings . . . .”); NS Intl Textiles v.
 9    Marygold Fashion, Inc., No. CV 17-3333-JFW (EX), 2018 WL 1308115,
 10   at *1 (C.D. Cal. Jan. 9, 2018) (“[T]he policy favoring amendment
 11   [of pleadings] is ‘applied with extreme liberality.’”).          The Court
 12   should not endorse this behavior by permitting Boeing to select the
 13   complaint it favors when that complaint was superseded by the
 14   “operative complaint” before Boeing took action on either.
 15          Because the Court must decide the preliminary issue of which
 16   complaint is “operative” before Plaintiffs can properly take the
 17   next step of service, and since Boeing has cited no law supporting
 18   the position that the initial complaint is operative when neither
 19   it or the amended complaint are served, and in fact “takes no
 20   position as to whether this Court should temporarily relieve
 21   Plaintiffs of their obligation to serve the operative complaint,” 13
 22   Plaintiffs’ Motion should be GRANTED.
 23   / / /
 24   / / /
 25   / / /
 26   / / /
 27   11   Smith Decl. at ¶¶ 5, 7.
 28
      12   Dkt. 40 at 2.
      13   Dkt. 40 at 2-3.
                                          4
            PLAINTIFFS’ REPLY ISO MOTION FOR TEMPORARY RELIEF FROM ORDER
Case 2:19-cv-03955-MWF-FFM Document 41 Filed 07/26/19 Page 5 of 5 Page ID #:1664



 1    Dated: July 26, 2019                    Respectfully submitted,
                                              HOWARTH & SMITH
 2
                                              SUZELLE M. SMITH
 3

 4

 5                                      By:   /s/ Suzelle M. Smith

 6                                            Suzelle M. Smith
                                              Howarth & Smith
 7                                            523 West Sixth Street, Suite 728
                                              Los Angeles, California 90014
 8                                            Telephone: (213) 955-9400
                                              Facsimile: (213) 622-0791
 9                                            ssmith@howarth-smith.com
 10                                           Attorneys for Plaintiffs
                                              Andrew von Oeyen, et al.
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                        5
          PLAINTIFFS’ REPLY ISO MOTION FOR TEMPORARY RELIEF FROM ORDER
